                                                                 Andrew S. Feldman
                                                                 Feldman Firm, PLLC
                                                                 Southeast Financial Center
                                                                 200 S. Biscayne Blvd, Suite 2770
                                                                 Miami, Florida 33131
                                                                 Phone: 305.714.9474
                                                                 Mobile: 202.320.7705
                                                                 Facsimile: 305.714.9555
                                                                 Email: afeldman@feldmanpllc.com
                                                                 Website: www.feldmanpllc.com

                                         May 6, 2021
VIA CM/ECF


       Re:    Request to Hold Motions to Dismiss in Abeyance Pending the Motion to
             Recuse
                        U.S. v. Navarro, et al., 20-cr-160-MKV (S.D.N.Y.)
Dear Judge Vyskocil:

       We write to advise your Honor that, following a joint conference amongst counsel for the
Defendants, Defendants are contemplating a Motion to Recuse your Honor. The issue was raised
with the government this afternoon on a telephone conference.

       Accordingly, we respectfully request that your Honor hold in abeyance any rulings on
Defendant Seth Fishman and Lisa Giannelli’s Motion to Dismiss [ECF-327], Defendant Chris
Oakes’ Motion to Dismiss [ECF-328], Defendant Michael Tanuzzo’s Motion to Dismiss [ECF-
325], Defendant Jorge Navarro’s Motion to Join [ECF-329], Erica Garcia’s Motion to Join [ECF-
330], and Jordan Fishman’s Motion to Join [ECF-331] pending the Motion to Recuse.      f

          Respectfully submitted,

          /s/Andrew Simmons Feldman                       /s/Page Pate______
          Feldman Firm PLLC                               Pate Johnson & Church LLC
          200 South Biscayne Blvd                         101 Marietta Street, Suite 3300
          Miami, FL 33131                                 Atlanta, GA 30303
          (305)-714-9474                                  404-223-3310
          Email: afeldman@feldmanpllc.com                  Email: page@patejohnson.com
          Attorney for Seth Fishman, DVM                  Attorney for Chris Oakes

          /s/Jason W Kreiss____
          The Kreiss Law Firm                                /s/Patrick J. Joyce__
          1824 S.E. 4th Ave.                                 658 Ridgewood Road
          Fort Lauderdale, FL 33316                          Maplewood, NJ 07040
          954-525-1971                                       972-324-2711
          Email: jwk@kreisslaw.com                            Email: pjoyce13@juno.com
          Attorneys for Jorge Navarro                        Attorney for Jordan Fishman
Honorable Mary K. Vyskocil
May 6, 2021
Page 2



         /s/Deborah Austern Colson
         Colson Law PLLC
         80 Broad Street,
         New York, NY 10004
         212-257-6455
         Email: dcolson@colsonlaw.com
         Attorney for Erica Garcia DVM

         /s/Donald T. Rollock______
         Law Office of Donald T. Rollock
         Old Country Road, Suite 690
         Mineola, NY 11501
         (516)-248-6080
         Email: drollock@rollocklaw.com
         Attorney for Michael Tanuzzo

         /s/Louis V. Fasulo______
         Fasulo Braverman &Dimaggio, LLP
         225 Broadway, Suite 715
         New York, NY 10007
         212-566-06213
         Email: lfasuo@fbdmlaw.com
         Attorneys for Lisa Giannelli


cc:
Andrew C. Adams, Esq.
Benet Kearney, Esq.
Sarah Mortazavi, Esq.
